As filed with the Securities and Exchange Commission on January 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end:August 31, 2013 Date of reporting period:November 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. NOVEMBER 30, 2012 Schedule of InvestmentsEmerging Markets Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.2%) Brazil (8.6%) Banco do Estado do Rio Grande do Sul SA Class B, Preference Shares BM&FBOVESPA SA BR Malls Participacoes SA Brasil Insurance Participacoes E Administracao SA Cia Hering Companhia de Bebidas das Americas ADR, Preference Shares Qualicorp SA * Refinaria de Petroleo Ipiranga SA, Preference Shares Ñ*^^ 0 TOTVS SA Vale SA ADR, Preference Shares Chile (0.9%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (20.5%) AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd., H Shares Baidu, Inc. ADR * China Everbright International Ltd. China Liansu Group Holdings Ltd. China Mengniu Dairy Co. Ltd. China Mobile Ltd. China Resources Gas Group Ltd. China State Construction International Holdings Ltd. China Vanke Co. Ltd., B Shares Dah Chong Hong Holdings Ltd. First Tractor Co. Ltd., H Shares * Golden Eagle Retail Group Ltd. Haier Electronics Group Co. Ltd. * Industrial & Commercial Bank of China Ltd., H Shares Prince Frog International Holdings Ltd. Tencent Holdings Ltd. Vinda International Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. Colombia (3.3%) Bancolombia SA ADR Ecopetrol SA ADR Pacific Rubiales Energy Corp. Czech Republic (1.0%) Komercni Banka A/S India (8.2%) Asian Paints Ltd. Ballarpur Industries Ltd. Cairn India Ltd. Cognizant Technology Solutions Corp. Class A * Cummins India Ltd. Godrej Consumer Products Ltd. Mahindra & Mahindra Ltd. Petronet LNG Ltd. Yes Bank Ltd. Indonesia (3.1%) PT Bank Mandiri (Persero) Tbk PT Semen Gresik (Persero) Tbk PT Tower Bersama Infrastructure Tbk * PT United Tractors Tbk Israel (1.0%) Israel Chemicals Ltd. Korea (11.0%) BS Financial Group, Inc. Hankook Tire Co. Ltd. * Hyundai Mobis LG Chem Ltd. Samsung Electronics Co. Ltd. Silicon Works Co. Ltd. Sung Kwang Bend Co. Ltd. Woongjin Coway Co. Ltd. Malaysia (2.5%) Axiata Group Berhad Top Glove Corp. Berhad Mexico (5.5%) Alamos Gold, Inc. Fibra Uno Administracion SA de CV First Majestic Silver Corp. * Genomma Lab Internacional SAB de CV Class B * Grupo Financiero Banorte SAB de CV Kimberly-Clark de Mexico SAB de CV Class A Peru (1.1%) Credicorp Ltd. Philippines (1.2%) International Container Terminal Services, Inc. Qatar (0.9%) Industries Qatar QSC Russia (6.3%) Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR NovaTek OAO GDR Rosneft Oil Co. GDR Sberbank of Russia Yandex NV Class A * South Africa (4.2%) Bidvest Group Ltd. Life Healthcare Group Holdings Ltd. MTN Group Ltd. Shoprite Holdings Ltd. Taiwan, Province of China (4.6%) China Steel Chemical Corp. Hon Hai Precision Industry Co. Ltd. Simplo Technology Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Thailand (2.5%) Kasikornbank PCL NVDR PTT PCL Turkey (2.7%) Anadolu Efes Biracilik ve Malt Sanayii A/S Koza Altin Isletmeleri A/S Turkiye Garanti Bankasi A/S United Arab Emirates (1.0%) Dragon Oil PLC United Kingdom (6.1%) Afren PLC * BG Group PLC Hikma Pharmaceuticals PLC Kenmare Resources PLC * Petrofac Ltd. SABMiller PLC Tullow Oil PLC Total Common Stocks (Cost $179,655) Short-Term Investments (2.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $4,979) Total Investments## (98.7%) (Cost $184,634) Cash, receivables and other assets, less liabilities (1.3%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY EMERGING MARKETS EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks $ % Oil, Gas & Consumable Fuels % Semiconductors & Semiconductor Equipment % Metals & Mining % Wireless Telecommunication Services % Chemicals % Internet Software & Services % Beverages % Household Durables % Food & Staples Retailing % Real Estate Management & Development % Household Products % Auto Components % Machinery % Energy Equipment & Services % Pharmaceuticals % Industrial Conglomerates % Health Care Providers & Services % Building Products % Personal Products % Electronic Equipment, Instruments & Components % Communications Equipment % Automobiles % Health Care Equipment & Supplies % IT Services % Transportation Infrastructure % Construction Materials % Construction & Engineering % Computers & Peripherals % Software % Food Products % Diversified Financial Services % Commercial Services & Supplies % Insurance % Real Estate Investment Trusts (REITs) % Electrical Equipment % Distributors % Gas Utilities % Specialty Retail % Multiline Retail % Paper & Forest Products % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of InvestmentsEquity Income Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (82.6%) Aerospace & Defense (0.8%) Honeywell International, Inc. ØØ Beverages (0.6%) Treasury Wine Estates Ltd. Capital Markets (1.4%) BlackRock, Inc. ØØ‡‡ Chemicals (1.6%) Israel Chemicals Ltd. Communications Equipment (1.0%) Cisco Systems, Inc. ØØ Diversified Telecommunication Services (5.0%) CenturyLink, Inc. Chunghwa Telecom Co. Ltd. ADR ØØ Singapore Telecommunications Ltd. Electric Utilities (5.9%) Enersis SA ADR Great Plains Energy, Inc. Northeast Utilities NV Energy, Inc. Pinnacle West Capital Corp. Xcel Energy, Inc. Food Products (1.9%) Unilever NV Gas Utilities (0.9%) New Jersey Resources Corp. Household Durables (1.3%) Garmin Ltd. Machinery (0.1%) AG Growth International, Inc. ØØ Media (2.1%) BEC World PCL Meredith Corp. ØØ Metals & Mining (6.2%) Franco-Nevada Corp. ØØ‡‡ Freeport-McMoRan Copper & Gold, Inc. Newcrest Mining Ltd. Newmont Mining Corp. Royal Gold, Inc. ØØ‡‡ Multi-Utilities (7.0%) Alliant Energy Corp. CenterPoint Energy, Inc. ØØ NiSource, Inc. Sempra Energy ØØ‡‡ Wisconsin Energy Corp. ØØ Oil, Gas & Consumable Fuels (8.7%) ARC Resources Ltd. Canadian Oil Sands Ltd. Crescent Point Energy Corp. ØØ Enbridge, Inc. Kinder Morgan, Inc. PetroChina Co. Ltd. ADR ØØ‡‡ Statoil ASA Statoil ASA ADR ØØ Pharmaceuticals (6.8%) Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG ADR Roche Holding AG ADR Sanofi ADR ØØ‡‡ Real Estate Investment Trusts (18.3%) American Campus Communities, Inc. Ascendas Real Estate Investment Trust ñ Ascendas Real Estate Investment Trust Digital Realty Trust, Inc. ØØ Equity Residential Ø HCP, Inc. ØØ Japan Logistics Fund, Inc. Mapletree Logistics Trust Parkway Life Real Estate Investment Trust Plum Creek Timber Co., Inc. Prologis, Inc. Public Storage Rayonier, Inc. RLJ Lodging Trust Suntec Real Estate Investment Trust Ventas, Inc. ØØ Vornado Realty Trust Weyerhaeuser Co. ØØ‡‡ Yuexiu Real Estate Investment Trust Semiconductors & Semiconductor Equipment (2.7%) Linear Technology Corp. ØØ Microchip Technology, Inc. Software (1.0%) Microsoft Corp. Thrifts & Mortgage Finance (1.5%) New York Community Bancorp, Inc. Tobacco (1.2%) Philip Morris International, Inc. ØØ Transportation Infrastructure (1.0%) SATS Ltd. Water Utilities (1.0%) Aqua America, Inc. ØØ Wireless Telecommunication Services (4.6%) China Mobile Ltd. ADR ØØ Philippine Long Distance Telephone Co. ADR Taiwan Mobile Co. Ltd. Total Common Stocks (Cost $2,015,922) Convertible Preferred Stocks (0.5%) Bunge Ltd., 4.88% (Cost $11,614) Principal Amount Value† ($000's)z Convertible Bonds (12.4%) Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Detour Gold Corp., Senior Unsecured Notes, 5.50%, due 11/30/17 Greatbatch, Inc., Subordinated Debentures, 2.25%, due 6/15/13 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%/0.00%, due 12/15/37 a Iconix Brand Group, Inc., Senior Subordinated Notes, 2.50%, due 6/1/16 ñ Illumina, Inc., Senior Unsecured Notes, 0.25%, due 3/15/16 ñ James River Coal Co., Senior Unsecured Notes, 3.13%, due 3/15/18 Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 L-3 Communications Holdings, Inc., Guaranteed Notes, 3.00%, due 8/1/35 McMoRan Exploration Co., Senior Unsecured Notes, 4.00%, due 12/30/17 NuVasive, Inc., Senior Unsecured Notes, 2.75%, due 7/1/17 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 ‡ Primaris Retail Real Estate Investment Trust, Subordinated Notes, 5.40%, due 11/30/18 ñ RTI International Metals, Inc., Guaranteed Notes, 3.00%, due 12/1/15 SanDisk Corp., Senior Unsecured Notes, 1.50%, due 8/15/17 Siemens Financieringsmaatschappij NV, Guaranteed Notes, 1.65%, due 8/16/19 Southern Pacific Resource Corp., Subordinated Debentures, 6.00%, due 6/30/16 Stillwater Mining Co., Senior Unsecured Notes, 1.88%, due 3/15/28 TIBCO Software, Inc., Senior Unsecured Notes, 2.25%, due 5/1/32 ñ Trinity Industries, Inc., Subordinated Notes, 3.88%, due 6/1/36 WebMD Health Corp., Senior Unsecured Notes, 2.25%, due 3/31/16 WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 Total Convertible Bonds (Cost $348,856) Number of Shares Value† ($000's)z Exchange Traded Funds (0.8%) Market Vectors Gold Miners ETF (Cost $23,958) Short-Term Investments (2.3%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $60,414) Total Investments## (98.6%) (Cost $2,460,764) Cash, receivables and other assets, less liabilities‡‡# (1.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsFocus Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.9%) Aerospace & Defense (7.1%) Boeing Co. Honeywell International, Inc. Beverages (2.0%) Constellation Brands, Inc. Class A * Chemicals (1.4%) WR Grace & Co. * Commercial Banks (3.0%) Wells Fargo & Co. Communications Equipment (2.1%) Motorola Solutions, Inc. Computers & Peripherals (5.3%) Apple, Inc. NetApp, Inc. * SanDisk Corp. * Containers & Packaging (0.9%) Crown Holdings, Inc. * Diversified Financial Services (3.2%) JPMorgan Chase & Co. Food Products (2.9%) Kraft Foods Group, Inc. * Health Care Equipment & Supplies (3.7%) Covidien PLC Health Care Providers & Services (6.0%) Cardinal Health, Inc. Express Scripts HoldingCo. * Household Products (2.3%) Procter & Gamble Co. Insurance (6.4%) Allstate Corp. MetLife, Inc. Internet Software & Services (4.4%) Google, Inc. Class A * IT Services (1.3%) Global Payments, Inc. Leisure Equipment & Products (2.7%) Mattel, Inc. Life Sciences Tools & Services (1.3%) Illumina, Inc. * Machinery (2.2%) Pall Corp. Media (5.6%) Comcast Corp. Class A Special Viacom, Inc. Class B Metals & Mining (1.7%) Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Multi-Utilities (3.4%) NiSource, Inc. Oil, Gas & Consumable Fuels (11.0%) Cabot Oil & Gas Corp. Cenovus Energy, Inc. EOG Resources, Inc. Semiconductors & Semiconductor Equipment (2.3%) ASML Holding NV ADR Software (4.2%) Activision Blizzard, Inc. Oracle Corp. Specialty Retail (6.2%) Lowe's Cos., Inc. Urban Outfitters, Inc. * Tobacco (3.3%) Lorillard, Inc. Total Common Stocks (Cost $498,693) Short-Term Investments (3.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $22,503) Total Investments## (99.7%) (Cost $521,196) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsGenesis Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.9%) Air Freight & Logistics (0.5%) Forward Air Corp. ^ Auto Components (0.4%) Gentex Corp. Beverages (0.9%) Boston Beer Co., Inc.Class A *^ Building Products (0.3%) AAON, Inc. AO Smith Corp. Capital Markets (0.4%) Eaton Vance Corp. Waddell & Reed Financial, Inc. Class A Chemicals (5.2%) Balchem Corp. ^ Hawkins, Inc. Innophos Holdings, Inc. ^ Intrepid Potash, Inc. * LSB Industries, Inc. *^ NewMarket Corp. RPM International, Inc. Sensient Technologies Corp. ^ Stepan Co. Commercial Banks (3.0%) Bank of Hawaii Corp. BankUnited, Inc. BOK Financial Corp. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. Westamerica Bancorporation ^ Commercial Services & Supplies (5.3%) Copart, Inc. * Healthcare Services Group, Inc. ^ Ritchie Bros. Auctioneers, Inc. Rollins, Inc. Team, Inc. * United Stationers, Inc. ^ Communications Equipment (0.7%) NETGEAR, Inc. *^ Construction Materials (0.1%) Eagle Materials, Inc. Containers & Packaging (2.9%) AptarGroup, Inc. ^ Silgan Holdings, Inc. Distributors (1.0%) Pool Corp. ^ Electrical Equipment (0.3%) Thermon Group Holdings, Inc. *^ Electronic Equipment, Instruments & Components (1.9%) Badger Meter, Inc. FEI Co. Littelfuse, Inc. Trimble Navigation Ltd. * Energy Equipment & Services (3.8%) CARBO Ceramics, Inc. ^ Lufkin Industries, Inc. Natural Gas Services Group, Inc. *^ Oceaneering International, Inc. Pason Systems, Inc. Food & Staples Retailing (1.7%) Harris Teeter Supermarkets, Inc. ^ North West Co., Inc. Food Products (2.2%) Darling International, Inc. * Flowers Foods, Inc. J & J Snack Foods Corp. ^ Lancaster Colony Corp. Gas Utilities (2.2%) New Jersey Resources Corp. Northwest Natural Gas Co. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. ^ WGL Holdings, Inc. Health Care Equipment & Supplies (6.9%) Abaxis, Inc. *^ DENTSPLY International, Inc. Haemonetics Corp. *^ IDEXX Laboratories, Inc. * Meridian Bioscience, Inc. ^ Sirona Dental Systems,Inc. * West Pharmaceutical Services, Inc. ^ Health Care Providers & Services (4.3%) AmSurg Corp. *^ Henry Schein, Inc. * Landauer, Inc. ^ MWI Veterinary Supply,Inc. *^ Owens & Minor, Inc. Patterson Cos., Inc. Hotels, Restaurants & Leisure (2.0%) Bally Technologies, Inc. *^ Brinker International, Inc. Cheesecake Factory, Inc. Household Durables (0.2%) Leggett & Platt, Inc. Household Products (2.8%) Church & Dwight Co., Inc. Industrial Conglomerates (0.8%) Raven Industries, Inc. ^ Insurance (3.2%) Brown & Brown, Inc. HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Mercury General Corp. RenaissanceRe Holdings Ltd. RLI Corp. ^ Safety Insurance Group, Inc. ^ Validus Holdings Ltd. IT Services (1.6%) Forrester Research, Inc. Jack Henry & Associates, Inc. Lender Processing Services, Inc. Sapient Corp. * Syntel, Inc. Leisure Equipment & Products (1.7%) Polaris Industries, Inc. Life Sciences Tools & Services (1.4%) ICON PLC ADR *^ PAREXEL International Corp. * Techne Corp. Machinery (10.3%) AG Growth International, Inc. CLARCOR, Inc. ^ Donaldson Co., Inc. Douglas Dynamics, Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Lindsay Corp. ^ Middleby Corp. * Nordson Corp. Tennant Co. Toro Co. Valmont Industries, Inc. Wabtec Corp. ^ Metals & Mining (3.3%) Alamos Gold, Inc. Compass Minerals International, Inc. ^ Endeavour Silver Corp. * Major Drilling Group International Office Electronics (0.8%) Zebra Technologies Corp. Class A * Oil, Gas & Consumable Fuels (3.7%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Gulfport Energy Corp. * Kodiak Oil & Gas Corp. * Oasis Petroleum, Inc. * Painted Pony Petroleum Ltd. * Paper & Forest Products (0.4%) Stella-Jones, Inc. b Stella-Jones, Inc. Professional Services (0.5%) Exponent, Inc. *^ Real Estate Management & Development (1.2%) Altisource Portfolio Solutions SA *^ Road & Rail (0.2%) Genesee & Wyoming, Inc. Class A * Semiconductors & Semiconductor Equipment (1.6%) Hittite Microwave Corp. *^ Power Integrations, Inc. ^ Volterra Semiconductor Corp. * Software (6.4%) Blackbaud, Inc. Computer Modelling Group Ltd. ^ Constellation Software, Inc. FactSet Research Systems, Inc. Manhattan Associates,Inc. * MICROS Systems, Inc. * Solera Holdings, Inc. ^ Tyler Technologies, Inc. * Specialty Retail (3.4%) Hibbett Sports, Inc. *^ Leon's Furniture Ltd. Sally Beauty Holdings, Inc. * Tractor Supply Co. Textiles, Apparel & Luxury Goods (0.5%) Wolverine World Wide, Inc. Thrifts & Mortgage Finance (2.1%) Brookline Bancorp, Inc. ^ Home Loan Servicing Solutions Ltd. Nationstar Mortgage Holdings, Inc. * Ocwen Financial Corp. * Oritani Financial Corp. Trading Companies & Distributors (2.0%) Applied Industrial Technologies, Inc. ^ Beacon Roofing Supply, Inc. * MSC Industrial Direct Co., Inc. Class A Richelieu Hardware Ltd. Watsco, Inc. Water Utilities (0.8%) American States Water Co. Aqua America, Inc. Total Common Stocks (Cost $6,588,672) Exchange Traded Funds (0.4%) SPDR Gold Shares *(Cost $30,034) Short-Term Investments (4.2%) State Street Institutional Treasury Money Market Fund Institutional Class State Street Institutional Treasury Plus Fund Institutional Class^ Total Short-Term Investments (Cost $483,061) Total Investments## (99.5%) (Cost $7,101,767) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) $ 11,588,989 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsGlobal Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.0%) Australia (0.6%) Iluka Resources Ltd. 28 Belgium (1.3%) Anheuser-Busch InBev NV 60 Canada (5.8%) Agrium, Inc. 35 Cenovus Energy, Inc. 32 Goldcorp, Inc. 51 Home Capital Group, Inc. 50 New Gold, Inc. * 56 Silver Wheaton Corp. 48 China (1.0%) China Mobile Ltd. 47 France (2.7%) Eutelsat Communications SA 35 Pernod-Ricard SA 36 Schneider Electric SA 55 Germany (4.5%) Continental AG 55 Deutsche Boerse AG 51 Fresenius Medical Care AG & Co. 43 Linde AG 65 Indonesia (1.0%) PT Bank Mandiri (Persero) Tbk 49 Israel (1.0%) Bezeq Israeli Telecommunication Corp. Ltd. 24 Check Point Software Technologies Ltd. * 21 45 Japan (4.3%) FANUC Corp. 37 Jupiter Telecommunications Co. Ltd. 61 80 KEYENCE Corp. 28 SOFTBANK Corp. 21 TOYOTA MOTOR Corp. 39 Korea (2.5%) Hyundai Mobis 45 Samsung Electronics Co. Ltd. 58 75 Netherlands (2.3%) Koninklijke Ahold NV 35 Unilever NV 75 Norway (1.2%) DnB ASA 57 Russia (1.0%) Sberbank of Russia ADR 46 Singapore (1.3%) United Overseas Bank Ltd. 61 Sweden (2.7%) Autoliv, Inc. 33 Elekta AB, B Shares 51 Telefonaktiebolaget LM Ericsson, B Shares 42 Switzerland (6.3%) Givaudan SA * 45 45 Nestle SA 55 Novartis AG 35 Partners Group Holding AG 46 Roche Holding AG 49 SGS SA 29 65 United Kingdom (7.1%) Afren PLC * 37 BG Group PLC ADR 35 BHP Billiton PLC 47 Experian PLC 57 Petrofac Ltd. 60 Subsea 7 SA 36 Tullow Oil PLC 40 Vodafone Group PLC 24 United States (50.4%) Altera Corp. 56 American Tower Corp. 54 AMETEK, Inc. 46 Apple, Inc. BlackRock, Inc. 51 Capital One Financial Corp. 60 Cardinal Health, Inc. 42 Celanese Corp. Class A 37 Charles Schwab Corp. 29 Comcast Corp. Class A Special 57 Covidien PLC 73 CVS Caremark Corp. 75 Deere & Co. 47 Dow Chemical Co. 40 EMC Corp. * 42 EOG Resources, Inc. 45 Exxon Mobil Corp. 44 Gilead Sciences, Inc. * 43 Global Payments, Inc. 36 Henry Schein, Inc. * 44 IBM Corp. 33 Ingersoll-Rand PLC 64 Johnson & Johnson 61 Laboratory Corporation of America Holdings * 41 Mattel, Inc. 49 McGraw-Hill Cos., Inc. 39 Microsoft Corp. 32 National Oilwell Varco, Inc. 43 NetApp, Inc. * 44 Nordson Corp. 49 Oracle Corp. 50 Pall Corp. 60 QUALCOMM, Inc. 44 Rockwood Holdings, Inc. 23 SanDisk Corp. * 62 Schlumberger Ltd. 42 Sealed Air Corp. 27 Sirona Dental Systems, Inc. * 58 Time Warner, Inc. 63 Union Pacific Corp. 35 United Technologies Corp. 45 UnitedHealth Group, Inc. 48 Visa, Inc. Class A 60 Wabtec Corp. 50 Wal-Mart Stores, Inc. 67 Waste Connections, Inc. 47 Waters Corp. * 45 Wells Fargo & Co. 48 Total Common Stocks (Cost $4,342) Short-Term Investments (2.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $134) Total Investments## (99.8%) (Cost $4,476) Cash, receivables and other assets, less liabilities (0.2%) 7 Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ % Media % Computers & Peripherals % Commercial Banks % Chemicals % Oil, Gas & Consumable Fuels % Metals & Mining % Health Care Providers & Services % Health Care Equipment & Supplies % Energy Equipment & Services % Food & Staples Retailing % Pharmaceuticals % Auto Components % Semiconductors & Semiconductor Equipment % Food Products % IT Services % Capital Markets % Professional Services % Software % Electrical Equipment % Beverages 96 % Wireless Telecommunication Services 92 % Communications Equipment 86 % Consumer Finance 60 % Real Estate Investment Trusts (REITs) 54 % Diversified Financial Services 51 % Thrifts & Mortgage Finance 50 % Leisure Equipment & Products 49 % Commercial Services & Supplies 47 % Aerospace & Defense 45 % Life Sciences Tools & Services 45 % Biotechnology 43 % Automobiles 39 % Road & Rail 35 % Electronic Equipment, Instruments & Components 28 % Containers & Packaging 27 % Diversified Telecommunication Services 24 % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of InvestmentsGlobal Thematic Opportunities Fund (Unaudited) Number of Value† Shares ($000's)z Common Stocks (95.6%) Australia (1.1%) Treasury Wine Estates Ltd. Brazil (1.1%) Randon Participacoes SA, Preference Shares Canada (4.4%) Cenovus Energy, Inc. Pacific Rubiales Energy Corp. Potash Corp. of Saskatchewan, Inc. Chile (1.8%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (9.1%) Chow Tai Fook Jewellery Group Ltd. Dah Chong Hong Holdings Ltd. First Tractor Co. Ltd., H Shares * Tsingtao Brewery Co. Ltd., H Shares Hong Kong (5.9%) Beijing Enterprises Holdings Ltd. CNOOC Ltd. ADR SA SA International Holdings Ltd. India (2.5%) Mahindra & Mahindra Ltd. GDR Indonesia (6.1%) Ace Hardware Indonesia Tbk Astra International TbkPT Kalbe Farma Tbk PT Tambang Batubara Bukit Asam (Persero) Tbk 43 Israel (2.6%) Israel Chemicals Ltd. Japan (7.8%) FANUC Corp. Kubota Corp. ADR Mongolian Mining Corp. * Nikon Corp. Korea (2.3%) Samsung Electronics Co. Ltd. GDR Netherlands (2.2%) Unilever NV Philippines (3.8%) Energy Development Corp. Universal Robina Corp. Switzerland (5.0%) Garmin Ltd. Novartis AG ADR Roche Holding AG ADR Thailand (2.6%) BEC World PCL Glow Energy PCL United States (37.3%) Adecoagro SA * BlackRock, Inc. Boeing Co. EMC Corp. * Franklin Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Google, Inc. Class A * Honeywell International, Inc. Iconix Brand Group, Inc. * Invesco Ltd. Lazard Ltd. Class A Lindsay Corp. Microsoft Corp. Newmont Mining Corp. Peabody Energy Corp. Philip Morris International, Inc. Range Resources Corp. SanDisk Corp. * Valmont Industries, Inc. Wynn Resorts Ltd. Total Common Stocks (Cost $44,653) Exchange Traded Funds (3.4%) Market Vectors Gold Miners ETF (Cost $1,767) Short-Term Investments (0.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $278) Total Investments## (99.5%) (Cost $46,698) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL THEMATIC OPPORTUNITIES FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ % Oil, Gas & Consumable Fuels % Capital Markets % Specialty Retail % Food Products % Chemicals % Pharmaceuticals % Automobiles % Metals & Mining % Beverages % Aerospace & Defense % Computers & Peripherals % Exchange Traded Funds % Independent Power Producers & Energy Traders % Leisure Equipment & Products % Internet Software & Services % Distributors % Semiconductors & Semiconductor Equipment % Hotels, Restaurants & Leisure % Industrial Conglomerates % Software % Media % Textiles, Apparel & Luxury Goods % Tobacco % Household Durables % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of InvestmentsGuardian Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.0%) Auto Components (2.0%) BorgWarner, Inc. * Beverages (6.5%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Capital Markets (4.3%) BlackRock, Inc. Lazard Ltd. Class A Chemicals (2.1%) Ecolab, Inc. Consumer Finance (2.1%) American Express Co. Diversified Financial Services (4.0%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.6%) National Instruments Corp. Energy Equipment & Services (6.4%) Cameron International Corp. * Schlumberger Ltd. Food Products (1.9%) McCormick & Co., Inc. Health Care Equipment & Supplies (5.3%) C.R. Bard, Inc. Covidien PLC Household Durables (0.9%) Newell Rubbermaid, Inc. Household Products (3.6%) Procter & Gamble Co. Industrial Conglomerates (8.2%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (6.1%) Berkshire Hathaway, Inc. Class B * Progressive Corp. Internet Software & Services (3.4%) Google, Inc. Class A * IT Services (1.5%) MasterCard, Inc. Class A Machinery (2.4%) Pall Corp. Media (5.1%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (3.0%) Target Corp. Oil, Gas & Consumable Fuels (5.5%) BG Group PLC Marathon Petroleum Corp. Pharmaceuticals (3.4%) Roche Holding AG Road & Rail (1.8%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (9.4%) Altera Corp. Texas Instruments, Inc. Specialty Retail (2.7%) Autozone, Inc. * Trading Companies & Distributors (1.8%) W.W. Grainger, Inc. Total Common Stocks (Cost $863,424) Short-Term Investments (3.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $41,335) Total Investments## (101.7%) (Cost $904,759) Liabilities, less cash, receivables and other assets [(1.7%)] Total Net Assets (100.0%) $ 1,115,408 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsInternational Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.4%) Australia (1.7%) CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.9%) Anheuser-Busch InBev NV Colruyt SA Brazil (0.0%) Refinaria de Petroleo Ipiranga SA, Preference Shares Ñ*^^ 9 Canada (8.0%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Goldcorp, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.0%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (1.5%) China Liansu Group Holdings Ltd. China Mobile Ltd. ADR Czech Republic (0.3%) Komercni Banka A/S Denmark (2.7%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (6.2%) Alcatel-Lucent * Arkema SA Eutelsat Communications SA Pernod-Ricard SA Rexel SA Sodexo Germany (8.3%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Gerresheimer AG * Linde AG NORMA Group Indonesia (0.5%) PT Bank Mandiri (Persero) Tbk Ireland (0.7%) DCC PLC Israel (1.6%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (13.9%) DAIKIN INDUSTRIES Ltd. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (3.3%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (5.1%) Akzo Nobel NV Koninklijke Ahold NV Nutreco NV Unilever NV Norway (2.6%) DnB ASA Norwegian Property ASA ProSafe SE Russia (1.5%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (1.0%) United Overseas Bank Ltd. Sweden (3.2%) Autoliv, Inc. Axfood AB 65 Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (12.5%) Bucher Industries AG Givaudan SA * Kaba Holding AG * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.5%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (18.4%) Afren PLC * Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Diploma PLC Ñ Direct Line Insurance Group PLC * Experian PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC RPS Group PLC Subsea 7 SA Synergy Health PLC Ñ Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $210,045) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev NV VVPR Strip Ñ* (Cost $0) 0 Short-Term Investments (3.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $8,656) Total Investments## (99.8%) (Cost $218,701) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ % Media % Commercial Banks % Machinery % Metals & Mining % Oil, Gas & Consumable Fuels % Food & Staples Retailing % Food Products % Insurance % Trading Companies & Distributors % Pharmaceuticals % Energy Equipment & Services % Professional Services % Wireless Telecommunication Services % Health Care Providers & Services % Health Care Equipment & Supplies % Auto Components % Software % Commercial Services & Supplies % Building Products % Beverages % Capital Markets % Semiconductors & Semiconductor Equipment % Hotels, Restaurants & Leisure % Communications Equipment % Electronic Equipment, Instruments & Components % Real Estate Investment Trusts % Diversified Telecommunication Services % Diversified Financial Services % Automobiles % Life Sciences Tools & Services % Biotechnology % Thrifts & Mortgage Finance % Household Products % Industrial Conglomerates % Real Estate Management & Development % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of Investments InternationalEquity FundC (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.0%) Australia (1.7%) CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.8%) Anheuser-Busch InBev NV Colruyt SA Canada (7.8%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Goldcorp, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.0%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (1.5%) China Liansu Group Holdings Ltd. China Mobile Ltd. ADR Czech Republic (0.3%) Komercni Banka A/S Denmark (2.6%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (6.1%) Alcatel-Lucent * Arkema SA Eutelsat Communications SA Pernod-Ricard SA Rexel SA Sodexo Germany (8.1%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Gerresheimer AG * Linde AG NORMA Group Ñ Indonesia (0.5%) PT Bank Mandiri (Persero) Tbk Ireland (0.7%) DCC PLC Israel (1.6%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (13.6%) DAIKIN INDUSTRIES Ltd. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (3.3%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (4.9%) Akzo Nobel NV Koninklijke Ahold NV Nutreco NV Unilever NV Norway (2.5%) DnB ASA Norwegian Property ASA ProSafe SE Russia (1.5%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (1.0%) United Overseas Bank Ltd. Sweden (3.1%) Autoliv, Inc. Axfood AB Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (12.2%) Bucher Industries AG Givaudan SA * Kaba Holding AG * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.4%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (17.9%) Afren PLC * Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Diploma PLC Ñ Direct Line Insurance Group PLC * Experian PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC RPS Group PLC Ñ Subsea 7 SA Synergy Health PLC Ñ Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $434,502) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev NV VVPR Strip Ñ* (Cost $0) 0 Short-Term Investments (5.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $27,139) Total Investments## (99.5%) (Cost $461,641) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ % Commercial Banks % Media % Machinery % Metals & Mining % Oil, Gas & Consumable Fuels % Food & Staples Retailing % Insurance % Food Products % Trading Companies & Distributors % Pharmaceuticals % Energy Equipment & Services % Professional Services % Wireless Telecommunication Services % Health Care Providers & Services % Health Care Equipment & Supplies % Auto Components % Software % Commercial Services & Supplies % Building Products % Beverages % Capital Markets % Semiconductors & Semiconductor Equipment % Hotels, Restaurants & Leisure % Communications Equipment % Electronic Equipment, Instruments & Components % Real Estate Investment Trusts (REITs) % Diversified Telecommunication Services % Diversified Financial Services % Automobiles % Life Sciences Tools & Services % Biotechnology % Thrifts & Mortgage Finance % Household Products % Industrial Conglomerates % Real Estate Management & Development % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of InvestmentsInternational Large Cap Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.3%) Australia (1.5%) CSL Ltd. Iluka Resources Ltd. Belgium (2.6%) Anheuser-Busch InBev NV Colruyt SA Canada (5.0%) Bank of Nova Scotia Cenovus Energy, Inc. Goldcorp, Inc. New Gold, Inc. * Silver Wheaton Corp. Chile (1.0%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (1.2%) China Mobile Ltd. ADR Colombia (0.7%) Ecopetrol SA ADR Czech Republic (0.3%) Komercni Banka A/S Denmark (3.4%) Jyske Bank A/S * Novo Nordisk A/S Class B Tryg A/S France (8.3%) Alcatel-Lucent * Arkema SA Eutelsat Communications SA Pernod-Ricard SA Rexel SA Schneider Electric SA Sodexo Germany (9.2%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Linde AG SAP AG ADR India (0.7%) Cognizant Technology Solutions Corp. Class A * Indonesia (0.5%) PT Bank Mandiri (Persero) Tbk Israel (2.2%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (9.2%) DAIKIN INDUSTRIES Ltd. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. KEYENCE Corp. SMC Corp. SOFTBANK Corp. TOYOTA MOTOR Corp. Korea (4.1%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (4.8%) Akzo Nobel NV Koninklijke Ahold NV Unilever NV Norway (1.2%) DnB ASA Russia (1.5%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (1.0%) United Overseas Bank Ltd. Sweden (3.9%) Autoliv, Inc. Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (14.4%) Credit Suisse Group AG * Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG United Kingdom (18.6%) Afren PLC * Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Direct Line Insurance Group PLC * Experian PLC ICAP PLC Informa PLC Petrofac Ltd. Reed Elsevier PLC Subsea 7 SA Tesco PLC Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $176,501) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev NV VVPR Strip Ñ* (Cost $0) 0 Short-Term Investments (4.6%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,380) Total Investments## (99.9%) (Cost $185,881) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 205,086 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL LARGE CAP FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ % Commercial Banks % Media % Oil, Gas & Consumable Fuels % Metals & Mining % Insurance % Pharmaceuticals % Trading Companies & Distributors % Machinery % Professional Services % Food Products % Food & Staples Retailing % Wireless Telecommunication Services % Energy Equipment & Services % Software % Auto Components % Capital Markets % Semiconductors & Semiconductor Equipment % Beverages % Communications Equipment % Diversified Telecommunication Services % Health Care Providers & Services % Electrical Equipment % Diversified Financial Services % Hotels, Restaurants & Leisure % Health Care Equipment & Supplies % Automobiles % Biotechnology % Building Products % Electronic Equipment, Instruments & Components % IT Services % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2012 Schedule of InvestmentsIntrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (93.9%) Aerospace & Defense (4.9%) Aerovironment, Inc. * Spirit Aerosystems Holdings, Inc. Class A * Teledyne Technologies, Inc. * Textron, Inc. Beverages (1.0%) Constellation Brands, Inc. Class A * Chemicals (3.0%) Chemtura Corp. * Cytec Industries, Inc. Commercial Banks (10.9%) BankUnited, Inc. City National Corp. Comerica, Inc. First Niagara Financial Group, Inc. Huntington Bancshares, Inc. TCF Financial Corp. Texas Capital Bancshares, Inc. * Umpqua Holdings Corp. Commercial Services & Supplies (4.3%) Avery Dennison Corp. Covanta Holding Corp. Communications Equipment (6.4%) Arris Group, Inc. * Brocade Communications Systems, Inc. * Ciena Corp. * Infinera Corp. * Sierra Wireless, Inc. * Construction & Engineering (1.9%) KBR, Inc. Containers & Packaging (3.8%) Crown Holdings, Inc. * Sealed Air Corp. Electronic Equipment, Instruments & Components (3.9%) CTS Corp. Dolby Laboratories, Inc. Class A * Itron, Inc. * Mercury Computer Systems, Inc. * Energy Equipment & Services (2.5%) ION Geophysical Corp. * TETRA Technologies, Inc. * Health Care Equipment & Supplies (0.9%) Symmetry Medical, Inc. * Health Care Providers & Services (0.9%) Chemed Corp. Health Care Technology (1.0%) Allscripts Healthcare Solutions, Inc. * Hotels, Restaurants & Leisure (2.5%) Scientific Games Corp. Class A * Wendy's Co. Independent Power Producers & Energy Traders (2.6%) GenOn Energy, Inc. * Ormat Technologies, Inc. Internet Software & Services (2.0%) Digital River, Inc. * Keynote Systems, Inc. IT Services (10.4%) Acxiom Corp. * Convergys Corp. CoreLogic, Inc. * DST Systems, Inc. Lender Processing Services, Inc. Life Sciences Tools & Services (3.7%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International, Inc. * Machinery (6.0%) ESCO Technologies, Inc. ITT Corp. Manitowoc Co., Inc. Navistar International Corp. * Twin Disc, Inc. Marine (0.5%) Danaos Corp. * Professional Services (0.9%) FTI Consulting, Inc. * Road & Rail (1.9%) Ryder System, Inc. Semiconductors & Semiconductor Equipment (5.1%) Alliance Semiconductor Corp. * 21 Ceva, Inc. * FormFactor, Inc. * Freescale Semiconductor Holdings Ltd. * Ikanos Communications, Inc. * Rambus, Inc. * Spansion, Inc. Class A * Ultratech, Inc. * Software (7.2%) Accelrys, Inc. * Cadence Design Systems, Inc. * Comverse Technology, Inc. * Comverse, Inc. * Rovi Corp. * SeaChange International, Inc. * Verint Systems, Inc. * Specialty Retail (5.7%) Express, Inc. * OfficeMax, Inc. PEP Boys-Manny Moe & Jack RadioShack Corp. Total Common Stocks (Cost $135,855) Short-Term Investments (4.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $6,768) Total Investments## (98.3%) (Cost $142,623) Cash, receivables and other assets, less liabilities (1.7%) Total Net Assets (100.0%) $ 153,514 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.4%) Aerospace & Defense (3.7%) Boeing Co. Precision Castparts Corp. Air Freight & Logistics (0.9%) FedEx Corp. Auto Components (0.8%) BorgWarner, Inc. * Beverages (5.1%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Biotechnology (3.9%) Biogen Idec, Inc. * Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * Chemicals (4.0%) Monsanto Co. Sherwin-Williams Co. Commercial Services & Supplies (1.1%) ADT Corp. * Communications Equipment (2.4%) QUALCOMM, Inc. Computers & Peripherals (9.7%) Apple, Inc. EMC Corp. * SanDisk Corp. * Diversified Telecommunication Services (3.7%) Verizon Communications, Inc. Electric Utilities (1.3%) NextEra Energy, Inc. Energy Equipment & Services (2.0%) Schlumberger Ltd. Food Products (3.6%) Kraft Foods, Inc. Class A * Mondelez International, Inc. Class A Unilever NV Health Care Providers & Services (2.7%) Express Scripts Holding Co. * UnitedHealth Group, Inc. Health Care Technology (1.0%) Cerner Corp. * Hotels, Restaurants & Leisure (1.6%) Starbucks Corp. Household Products (2.1%) Procter & Gamble Co. Industrial Conglomerates (2.9%) Danaher Corp. General Electric Co. Insurance (1.9%) American International Group, Inc. * Internet & Catalog Retail (3.6%) Amazon.com, Inc. * Internet Software & Services (5.0%) Facebook, Inc. Class A * Google, Inc. Class A * LinkedIn Corp. Class A * IT Services (2.6%) IBM Corp. Teradata Corp. * Life Sciences Tools & Services (1.6%) Illumina, Inc. * Machinery (1.5%) Joy Global, Inc. Media (1.1%) Discovery Communications, Inc. Class A * Multiline Retail (2.1%) Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels (4.5%) EOG Resources, Inc. Kinder Morgan, Inc. Range Resources Corp. Pharmaceuticals (6.0%) Allergan, Inc. Bristol-Myers Squibb Co. Johnson & Johnson Pfizer, Inc. Road & Rail (1.8%) Union Pacific Corp. Semiconductors & Semiconductor Equipment (1.9%) ASML Holding NV ADR Software (3.4%) Microsoft Corp. Specialty Retail (1.5%) O'Reilly Automotive, Inc. * Textiles, Apparel & Luxury Goods (1.2%) V.F. Corp. Tobacco (2.8%) Philip Morris International, Inc. Wireless Telecommunication Services (2.4%) Crown Castle International Corp. * Total Common Stocks (Cost $567,882) Short-Term Investments (2.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $14,956) Total Investments## (99.7%) (Cost $582,838) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ 649,069 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of Investments Large Cap Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.1%) Air Freight & Logistics (0.5%) FedEx Corp. Airlines (1.0%) Delta Air Lines, Inc. * Southwest Airlines Co. Auto Components (0.4%) BorgWarner, Inc. * Automobiles (1.5%) Ford Motor Co. Beverages (0.4%) Constellation Brands, Inc. Class A * Capital Markets (10.1%) Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc. Invesco Ltd. Morgan Stanley Chemicals (3.1%) LyondellBasell Industries NV Class A Monsanto Co. Commercial Banks (5.8%) Regions Financial Corp. SunTrust Banks, Inc. Wells Fargo & Co. Zions Bancorp Communications Equipment (1.3%) Cisco Systems, Inc. Computers & Peripherals (0.6%) SanDisk Corp. * Consumer Finance (0.5%) Discover Financial Services Containers & Packaging (0.3%) Sealed Air Corp. Diversified Financial Services (11.8%) Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. Diversified Telecommunication Services (0.3%) AT&T, Inc. Electric Utilities (0.5%) PPL Corp. Electronic Equipment, Instruments & Components (0.4%) Corning Inc. Energy Equipment & Services (5.3%) Baker Hughes, Inc. Diamond Offshore Drilling, Inc. Halliburton Co. McDermott International, Inc. * Schlumberger Ltd. Health Care Equipment & Supplies (1.5%) Boston Scientific Corp. * Zimmer Holdings, Inc. Health Care Providers & Services (1.7%) Aetna, Inc. Cigna Corp. HCA Holdings, Inc. Hotels, Restaurants & Leisure (2.1%) Carnival Corp. Industrial Conglomerates (4.1%) General Electric Co. Insurance (4.3%) American International Group, Inc. * Lincoln National Corp. MetLife, Inc. Reinsurance Group of America, Inc. Internet Software & Services (0.7%) Yahoo! Inc. * IT Services (0.4%) Global Payments, Inc. Machinery (8.9%) Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Joy Global, Inc. PACCAR, Inc. Media (1.4%) Comcast Corp. Class A Gannett Co., Inc. Metals & Mining (6.4%) Alcoa , Inc. BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Multiline Retail (0.6%) Target Corp. Oil, Gas & Consumable Fuels (12.0%) Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Range Resources Corp. Pharmaceuticals (2.6%) Johnson & Johnson Merck & Co., Inc. Road & Rail (0.9%) CSX Corp. Semiconductors & Semiconductor Equipment (0.9%) Intel Corp. Software (1.5%) Microsoft Corp. Oracle Corp. Specialty Retail (1.3%) Urban Outfitters, Inc. * Total Common Stocks (Cost $1,354,455) Exchange Traded Funds (0.2%) SPDR Gold Shares * (Cost $3,136) Short-Term Investments (1.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $26,552) Total Investments## (97.0%) (Cost $1,384,143) Cash, receivables and other assets, less liabilities (3.0%) Total Net Assets (100.0%) $ 1,543,637 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsMid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.5%) Aerospace & Defense (3.3%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Beverages (0.7%) Beam, Inc. Biotechnology (4.6%) Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Medivation, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (1.0%) Fortune Brands Home & Security, Inc. * Capital Markets (2.4%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.6%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (2.5%) Clean Harbors, Inc. * Stericycle, Inc. * Communications Equipment (1.1%) Aruba Networks, Inc. * F5 Networks, Inc. * Containers & Packaging (0.5%) Packaging Corp. of America Diversified Financial Services (1.1%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.6%) tw telecom, Inc. * Electrical Equipment (4.5%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (1.8%) Trimble Navigation Ltd. * Energy Equipment & Services (3.2%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (2.0%) PriceSmart, Inc. Whole Foods Market, Inc. Health Care Equipment & Supplies (3.0%) Cooper Cos, Inc. Edwards Lifesciences Corp. * Intuitive Surgical, Inc. * Volcano Corp. * Health Care Providers & Services (2.8%) Catamaran Corp. * DaVita HealthCare Partners, Inc. * Health Care Technology (1.6%) Cerner Corp. * Hotels, Restaurants & Leisure (1.3%) Buffalo Wild Wings, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.1%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.5%) Expedia, Inc. Internet Software & Services (2.7%) Liquidity Services, Inc. * Rackspace Hosting, Inc. * IT Services (3.3%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Teradata Corp. * VeriFone Systems, Inc. * Life Sciences Tools & Services (1.2%) Illumina, Inc. * Machinery (2.6%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (2.0%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (1.1%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (2.9%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Pharmaceuticals (1.1%) Perrigo Co. Professional Services (2.0%) Advisory Board Co. * Verisk Analytics, Inc. Class A * Real Estate Management & Development (1.3%) Jones Lang LaSalle, Inc. Road & Rail (3.0%) Canadian Pacific Railway Ltd. J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.3%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Software (7.6%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Splunk, Inc. * Ultimate Software Group, Inc. * Specialty Retail (10.0%) Bed Bath & Beyond, Inc. * Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (2.6%) Lululemon Athetica, Inc. * PVH Corp. Under Armour, Inc. Class A * Thrifts & Mortgage Finance (0.9%) Ocwen Financial Corp. * Trading Companies & Distributors (3.0%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A United Rentals, Inc. * Wireless Telecommunication Services (3.7%) Crown Castle International Corp. * SBA Communications Corp. Class A * Total Common Stocks (Cost $468,260) Short-Term Investments (4.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $26,706) Total Investments## (100.6%) (Cost $494,966) Liabilities, less cash, receivables and other assets [(0.6%)] Total Net Assets (100.0%) $ 654,760 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of Investments Mid Cap Intrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.9%) Aerospace & Defense (4.0%) General Dynamics Corp. Rockwell Collins, Inc. Auto Components (1.2%) Lear Corp. Beverages (1.1%) Constellation Brands, Inc. Class A * Capital Markets (2.2%) State Street Corp. Commercial Banks (5.4%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (14.6%) ADT Corp. * Avery Dennison Corp. Brink's Co. Corrections Corporation of America Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Communications Equipment (2.5%) Motorola Solutions, Inc. Construction & Engineering (2.3%) KBR, Inc. Electric Utilities (3.8%) NV Energy, Inc. Pinnacle West Capital Corp. Electronic Equipment, Instruments & Components (3.5%) Dolby Laboratories, Inc. Class A * Flextronics International Ltd. * Energy Equipment & Services (1.8%) Cameron International Corp. * Food & Staples Retailing (6.0%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.6%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (5.5%) Cardinal Health, Inc. Humana, Inc. Omnicare, Inc. Hotels, Restaurants & Leisure (1.2%) Wyndham Worldwide Corp. IT Services (6.3%) Amdocs Ltd. Fidelity National Information Services, Inc. Western Union Co. Machinery (3.1%) ITT Corp. Navistar International Corp. * Media (3.3%) Cablevision Systems Corp. Class A Virgin Media, Inc. Multi-Utilities (4.1%) CenterPoint Energy, Inc. Sempra Energy Multiline Retail (1.9%) Kohl's Corp. Oil, Gas & Consumable Fuels (1.6%) Energy Transfer Partners L.P. Southwestern Energy Co. * Pharmaceuticals (2.0%) Hospira, Inc. * Real Estate Investment Trusts (1.3%) Starwood Property Trust, Inc. Software (5.4%) BMC Software, Inc. * Nuance Communications, Inc. * Symantec Corp. * Specialty Retail (5.2%) Best Buy Co., Inc. Express, Inc. * Staples, Inc. Thrifts & Mortgage Finance (2.0%) People's United Financial, Inc. Total Common Stocks (Cost $52,998) Short-Term Investments (0.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $294) Total Investments## (96.4%) (Cost $53,292) Cash, receivables and other assets, less liabilities (3.6%) Total Net Assets (100.0%) $ 58,852 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsMulti-Cap Opportunities Fund (Unaudited) Number of Value† Shares ($000's)z Common Stocks (96.5%) Aerospace & Defense (7.0%) Boeing Co. Raytheon Co. Chemicals (5.2%) Ecolab, Inc. Methanex Corp. Scotts Miracle-Gro Co. Class A Commercial Banks (0.3%) Boston Private Financial Holdings, Inc. Commercial Services & Supplies (2.3%) Covanta Holding Corp. Containers & Packaging (2.6%) Sealed Air Corp. Diversified Financial Services (3.4%) JPMorgan Chase & Co. Electrical Equipment (4.3%) ABB Ltd. ADR * Rockwell Automation, Inc. Energy Equipment & Services (4.3%) McDermott International, Inc. * Schlumberger Ltd. Food Products (6.8%) ConAgra Foods, Inc. Kraft Foods Group, Inc. * Mondelez International, Inc. Class A Gas Utilities (2.1%) National Fuel Gas Co. Health Care Equipment & Supplies (2.2%) Hill-Rom Holdings, Inc. Health Care Providers & Services (5.9%) HCA Holdings, Inc. Henry Schein, Inc. * Hotels, Restaurants & Leisure (2.8%) Darden Restaurants, Inc. Hyatt Hotels Corp. Class A * Household Products (3.5%) Procter & Gamble Co. Industrial Conglomerates (3.2%) 3M Co. Insurance (2.5%) Berkshire Hathaway, Inc. Class B * Internet Software & Services (1.0%) eBay, Inc. * Leisure Equipment & Products (3.4%) Mattel, Inc. Life Sciences Tools & Services (0.9%) Thermo Fisher Scientific, Inc. Media (4.6%) News Corp. Class A Omnicom Group, Inc. Oil, Gas & Consumable Fuels (6.2%) Cenovus Energy, Inc. Range Resources Corp. Pharmaceuticals (3.2%) Pfizer, Inc. Professional Services (3.7%) Barrett Business Services, Inc. Nielsen Holdings NV * Road & Rail (3.2%) CSX Corp. Software (3.1%) Activision Blizzard, Inc. Specialty Retail (3.4%) Bed Bath & Beyond, Inc. * Textiles, Apparel & Luxury Goods (5.4%) Deckers Outdoor Corp. * Hanesbrands, Inc. * Total Common Stocks (Cost $559,858) Exchange Traded Funds (1.8%) SPDR S&P rust (Cost $11,209) Short-Term Investments (2.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $17,243) Total Investments## (101.1%) (Cost $588,310) Liabilities, less cash, receivables and other assets [(1.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsReal Estate Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.2%) Apartments (17.7%) American Campus Communities, Inc. AvalonBay Communities, Inc. Ø Camden Property Trust Equity Residential Ø Essex Property Trust, Inc. UDR, Inc. Diversified (6.8%) American Assets Trust, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Vornado Realty Trust Health Care (14.7%) HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. OMEGA Healthcare Investors, Inc. Ventas, Inc. Industrial (4.0%) EastGroup Properties, Inc. Prologis, Inc. Infrastructure (6.3%) American Tower Corp. Lodging/Resorts (3.0%) Host Hotels & Resorts, Inc. Strategic Hotels & Resorts, Inc. * Mixed (0.9%) PS Business Parks, Inc. Office (11.7%) Boston Properties, Inc. Corporate Office Properties Trust ØØ Kilroy Realty Corp. Mission West Properties, Inc. SL Green Realty Corp. Real Estate Management & Development (1.5%) Brookfield Asset Management, Inc. Class A Brookfield Office Properties, Inc. Regional Malls (15.5%) General Growth Properties, Inc. Glimcher Realty Trust Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Self Storage (6.3%) Public Storage Sovran Self Storage, Inc. ØØ Shopping Centers (5.4%) Federal Realty Investment Trust Tanger Factory Outlet Centers, Inc. Urstadt Biddle Properties, Inc. Class A Timber (4.4%) Rayonier, Inc. Weyerhaeuser Co. Total Common Stocks (Cost $599,195) Short-Term Investments (2.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $14,602) Total Investments## (100.3%) (Cost $613,797) Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsSelect Equities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (92.4%) Aerospace & Defense (5.2%) Boeing Co. Air Freight & Logistics (3.6%) United Parcel Service, Inc. Class B Auto Components (5.2%) BorgWarner, Inc. * Capital Markets (4.2%) BlackRock, Inc. Chemicals (3.2%) Monsanto Co. Commercial Services & Supplies (3.7%) ADT Corp. * Consumer Finance (4.6%) Capital One Financial Corp. Health Care Providers & Services (2.0%) Express Scripts HoldingCo. * Hotels, Restaurants & Leisure (4.0%) McDonald's Corp. Industrial Gases (4.2%) Praxair, Inc. Insurance (2.0%) American International Group, Inc. * Internet & Catalog Retail (1.7%) Amazon.com, Inc. * Internet Software & Services (8.2%) eBay, Inc. * Google, Inc. Class A * IT Services (3.6%) Visa, Inc. Class A Machinery (4.6%) Cummins, Inc. Media (4.8%) Discovery Communications, Inc. Class C * Oil, Gas & Consumable Fuels (10.6%) Enbridge Energy Management LLC * Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals (3.6%) Novartis AG ADR Professional Services (2.3%) Nielsen Holdings NV * Real Estate Investment Trusts (REITs) (5.9%) American Tower Corp. Road & Rail (5.2%) Union Pacific Corp. Total Common Stocks (Cost $53,294) Short-Term Investments (6.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $4,365) Total Investments## (98.9%) (Cost $57,659) Cash, receivables and other assets, less liabilities (1.1%) Total Net Assets (100.0%) $ 66,874 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsSmall Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.4%) Aerospace & Defense (3.4%) DigitalGlobe, Inc. * HEICO Corp. Air Freight & Logistics (1.0%) Echo Global Logistics, Inc. * Biotechnology (3.6%) Alkermes PLC * Cubist Pharmaceuticals, Inc. * Myriad Genetics, Inc. * Chemicals (1.3%) American Vanguard Corp. Commercial Banks (4.8%) SCBT Financial Corp. Signature Bank NY * Texas Capital Bancshares, Inc. * Commercial Services & Supplies (3.8%) Healthcare Services Group, Inc. InnerWorkings, Inc. * Tetra Tech, Inc. * Diversified Consumer Services (1.0%) Steiner Leisure Ltd. * Diversified Financial Services (1.3%) Marlin Business Services Corp. Electrical Equipment (3.4%) AZZ, Inc. Generac Holdings, Inc. Polypore International, Inc. * Food & Staples Retailing (3.3%) PriceSmart, Inc. United Natural Foods, Inc. * Food Products (2.6%) Hain Celestial Group, Inc. * Smart Balance, Inc. * Health Care Equipment & Supplies (6.4%) Cyberonics, Inc. * DexCom, Inc. * ICU Medical, Inc. * Quidel Corp. * Volcano Corp. * Health Care Providers & Services (6.3%) Acadia Healthcare Co, Inc. * Air Methods Corp. * MWI Veterinary Supply, Inc. * U.S. Physical Therapy, Inc. Health Care Technology (1.2%) HealthStream, Inc. * Hotels, Restaurants & Leisure (1.1%) Orient-Express Hotels Ltd. Class A * Internet & Catalog Retail (1.4%) HSN, Inc. Internet Software & Services (2.7%) Cornerstone OnDemand, Inc. * CoStar Group, Inc. * IT Services (6.3%) CoreLogic, Inc. * InterXion Holding NV * MAXIMUS, Inc. Syntel, Inc. Virtusa Corp. * Machinery (2.7%) Actuant Corp. Class A TriMas Corp. * Media (1.4%) Lions Gate Entertainment Corp. * Oil, Gas & Consumable Fuels (5.0%) Bonanza Creek Energy, Inc. * Kodiak Oil & Gas Corp. * Oasis Petroleum, Inc. * Rosetta Resources, Inc. * Pharmaceuticals (1.5%) Akorn, Inc. * Professional Services (1.6%) On Assignment, Inc. * Road & Rail (1.6%) Old Dominion Freight Line, Inc. * Semiconductors & Semiconductor Equipment (2.0%) Cavium, Inc. * Software (13.4%) Accelrys, Inc. * Aspen Technology, Inc. * Bottomline Technologies, Inc. * CommVault Systems, Inc. * Guidance Software, Inc. * NetSuite, Inc. * Tyler Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (12.0%) ANN, Inc. * Cabela's, Inc. * Chico's FAS, Inc. Hibbett Sports, Inc. * Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods (2.3%) Movado Group, Inc. Oxford Industries, Inc. Total Common Stocks (Cost $101,105) Short-Term Investments (1.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,168) Total Investments## (99.5%) (Cost $102,273) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) $ 109,678 See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of InvestmentsSocially Responsive Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.0%) Auto Components (2.0%) BorgWarner, Inc. * Capital Markets (4.2%) BlackRock, Inc. Lazard Ltd. Class A 76,574 Chemicals (2.0%) Ecolab, Inc. Commercial Services & Supplies (1.6%) Herman Miller, Inc. Consumer Finance (2.0%) American Express Co. Diversified Financial Services (4.0%) CME Group, Inc. IntercontinentalExchange, Inc. * 72,566 Electronic Equipment, Instruments & Components (2.6%) National Instruments Corp. Energy Equipment & Services (2.7%) Cameron International Corp. * Food Products (8.5%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV 154,445 Health Care Equipment & Supplies (6.1%) Becton, Dickinson & Co. Covidien PLC Household Durables (0.9%) Newell Rubbermaid, Inc. Household Products (3.6%) Procter & Gamble Co. Industrial Conglomerates (8.0%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (4.0%) Progressive Corp. Internet Software & Services (3.4%) Google, Inc. Class A * IT Services (1.5%) MasterCard, Inc. Class A Machinery (2.4%) Pall Corp. Media (4.9%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (2.9%) Target Corp. Oil, Gas & Consumable Fuels (8.8%) BG Group PLC Cimarex Energy Co. Noble Energy, Inc. Pharmaceuticals (3.3%) Roche Holding AG Road & Rail (1.8%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (9.3%) Altera Corp. Texas Instruments, Inc. 168,821 Specialty Chemicals (0.8%) Novozymes A/S Specialty Retail (3.0%) O'Reilly Automotive, Inc. * Trading Companies & Distributors (1.8%) W.W. Grainger, Inc. Total Common Stocks (Cost $1,511,694) Short-Term Investments (1.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $32,566) Certificates of Deposit (0.0%) Carver Federal Savings, 0.19%, due 12/24/12 Self Help Credit Union, 0.50%, due 1/29/13 Self Help Credit Union, 0.50%, due 2/16/13 Total Certificates of Deposit# (Cost $600) Total Investments## (99.8%) (Cost $1,544,860) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2012 Schedule of Investments Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (91.6%) Air Freight & Logistics (0.5%) FedEx Corp. 14 Airlines (1.1%) Delta Air Lines, Inc. * 14 Southwest Airlines Co. 17 31 Auto Components (0.4%) BorgWarner, Inc. * 11 Automobiles (1.5%) Ford Motor Co. 42 Beverages (0.4%) Constellation Brands, Inc. Class A * 10 Capital Markets (9.8%) Bank of New York Mellon Corp. 54 Charles Schwab Corp. 29 Goldman Sachs Group, Inc. Invesco Ltd. 49 Morgan Stanley 40 Chemicals (2.9%) LyondellBasell Industries NV Class A 39 Monsanto Co. 42 81 Commercial Banks (5.4%) Regions Financial Corp. 22 SunTrust Banks, Inc. 22 Wells Fargo & Co. 87 Zions Bancorp 22 Communications Equipment (1.3%) Cisco Systems, Inc. 36 Computers & Peripherals (0.5%) SanDisk Corp. * 14 Consumer Finance (0.4%) Discover Financial Services 12 Containers & Packaging (0.3%) Sealed Air Corp. 10 Diversified Financial Services (11.5%) Bank of America Corp. 60 Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. 14 Diversified Telecommunication Services (0.3%) AT&T, Inc. 9 Electric Utilities (0.5%) PPL Corp. 14 Electronic Equipment, Instruments & Components (0.4%) Corning, Inc. 10 Energy Equipment & Services (5.2%) Baker Hughes, Inc. 20 Diamond Offshore Drilling, Inc. 42 Halliburton Co. 12 McDermott International, Inc. * 22 Schlumberger Ltd. 51 Health Care Equipment & Supplies (1.3%) Boston Scientific Corp. * 23 Zimmer Holdings, Inc. 15 38 Health Care Providers & Services (1.6%) Aetna, Inc. 24 Cigna Corp. 15 HCA Holdings, Inc. 7 46 Hotels, Restaurants & Leisure (2.0%) Carnival Corp. 56 Industrial Conglomerates (4.0%) General Electric Co. Insurance (4.1%) American International Group, Inc. * 46 Lincoln National Corp. 42 MetLife, Inc. 6 Reinsurance Group of America, Inc. 21 Internet Software & Services (0.6%) Yahoo! Inc. * 18 IT Services (0.3%) Global Payments, Inc. 10 Machinery (8.6%) Caterpillar, Inc. 59 Cummins, Inc. 37 Deere & Co. 44 Dover Corp. 34 Joy Global, Inc. 47 PACCAR, Inc. 20 Media (1.3%) Comcast Corp. Class A 26 Gannett Co., Inc. 10 36 Metals & Mining (6.3%) Alcoa, Inc. 7 BHP Billiton Ltd. ADR 40 Freeport-McMoRan Copper & Gold, Inc. 69 Newmont Mining Corp. 45 Nucor Corp. 16 Multiline Retail (0.8%) Target Corp. 22 Oil, Gas & Consumable Fuels (11.4%) Anadarko Petroleum Corp. 21 Cabot Oil & Gas Corp. 15 Chevron Corp. 69 Exxon Mobil Corp. Occidental Petroleum Corp. 14 Range Resources Corp. 63 Pharmaceuticals (2.4%) Johnson & Johnson 40 Merck & Co., Inc. 28 68 Road & Rail (0.9%) CSX Corp. 24 Semiconductors & Semiconductor Equipment (0.9%) Intel Corp. 25 Software (1.4%) Microsoft Corp. 25 Oracle Corp. 15 40 Specialty Retail (1.3%) Urban Outfitters, Inc. * 36 Total Common Stocks (Cost $2,448) Exchange Traded Funds (0.3%) SPDR Gold Shares * (Cost $9) 53 9 Short-Term Investments (5.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $145) Total Investments## (97.0%) (Cost $2,602) Cash, receivables and other assets, less liabilities (3.0%) 84 Total Net Assets (100.0%) See Notes to Schedule of Investments Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Emerging Markets Equity Fund (“Emerging Markets Equity”), Neuberger Berman Equity Income Fund (“Equity Income”), Neuberger Berman Focus Fund (“Focus”), Neuberger Berman Genesis Fund (“Genesis”), Neuberger Berman Global Equity Fund (“Global Equity”), Neuberger Berman Global Thematic Opportunities Fund (“Global Thematic Opportunities”), Neuberger Berman Guardian Fund (“Guardian”), Neuberger Berman International Fund (“International”), Neuberger Berman International EquityFund (“International Equity”) (formerly, Neuberger Berman International Institutional Fund), Neuberger Berman International Large Cap Fund (“International Large Cap”), Neuberger Berman Intrinsic Value Fund (“Intrinsic Value”), Neuberger Berman Large Cap Disciplined Growth Fund (“Large Cap Disciplined Growth”), Neuberger Berman Large Cap Value Fund (“Large Cap Value”) (formerly, Neuberger Berman Partners Fund), Neuberger Berman Mid Cap Growth Fund (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Fund (“Mid Cap Intrinsic Value”) (formerly, Neuberger Berman Regency Fund), Neuberger Berman Multi-Cap Opportunities Fund (“Multi-Cap Opportunities”), Neuberger Berman Real Estate Fund (“Real Estate”), Neuberger Berman Select Equities Fund (“Select Equities”), Neuberger Berman Small Cap Growth Fund (“Small Cap Growth”), Neuberger Berman Socially Responsive Fund (“Socially Responsive”) and Neuberger Berman Value Fund (“Value”) (formerly, Neuberger Berman Large Cap Value Fund), (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, exchange traded funds and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in convertible bonds is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations such as yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions (generally Level 2 inputs). Other Level 2 inputs used by an independent pricing service to value convertible bonds generally include underlying stock data, dealer quotes, conversion premiums, listed bond and preferred stock prices and other market information which may include benchmark curves, trade execution data, and sensitivity analysis, when available. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Certificates of Deposit are valued at amortized cost. Investments in State Street Institutional Liquid Reserves Fund Institutional Class, State Street Institutional Treasury Money Market Fund Institutional Class, and State Street Institutional Treasury Plus Fund Institutional Class are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Equity Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as ofNovember 30, 2012: Asset Valuation Inputs (000’s omitted) Level 1 Level 2 Level 3§§ Total Emerging Markets Equity Investments: Common Stocks§ Brazil $- $0 Chile - - China - - Colombia - - Czech Republic - - India - - Indonesia - - Israel - - Korea - - Malaysia - - Mexico - - Peru - - Philippines - - Qatar - - Russia - - South Africa - - Taiwan, Province of China - - Thailand - - Turkey - - United Arab Emirates - - United Kingdom - - Total Common Stocks 0 For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Short-Term Investments - - Total Investments 0 Equity Income Investments: Common Stocks Aerospace & Defense - - Beverages - - Capital Markets - - Chemicals - - Communications Equipment - Diversified Telecommunication Services - - Electric Utilities - - Food Products - - Gas Utilities - - Household Durables - - Machinery - - Media - Metals & Mining - - Multi-Utilities - - Oil, Gas & Consumable Fuels - - Pharmaceuticals - - Real Estate Investment Trusts - - Semiconductors & Semiconductor Equipment - - Software - - Thrifts & Mortgage Finance - - Tobacco - - Transportation Infrastructure - - Water Utilities - - Wireless Telecommunication Services - - Total Common Stocks - Exchange Traded Funds - - Convertible Preferred Stocks - Convertible Bonds - - Short-Term Investments - - Total Investments - Focus Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Genesis Investments: Common Stocks Air Freight & Logistics - - Auto Components - - Beverages - - Building Products - - Capital Markets - - Chemicals - - Commercial Banks - - Commercial Services & Supplies - - Communications Equipment - - Construction Materials Containers & Packaging - - Distributors - - Electrical Equipment - - Electronic Equipment, Instruments & Components - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Energy Equipment & Services - - Food & Staples Retailing - - Food Products - - Gas Utilities - - Health Care Equipment & Supplies - - Health Care Providers & Services - - Hotels, Restaurants & Leisure - - Household Durables - - Household Products - - Industrial Conglomerates - - Insurance - - IT Services - - Leisure Equipment & Products - - Life Sciences Tools & Services - - Machinery - - Metals & Mining - - Office Electronics - - Oil, Gas & Consumable Fuels - - Paper & Forest Products - Professional Services - - Real Estate Management & Development - - Road & Rail - - Semiconductors & Semiconductor Equipment - - Software - Specialty Retail - - Textiles, Apparel & Luxury Goods - - Thrifts & Mortgage Finance - - Trading Companies & Distributors - - Water Utilities - - Total Common Stocks - Exchange Traded Funds - - Short-Term Investments - - Total Investments - Global Equity Investments: Common Stocks§ Australia 28 - - 28 Belgium 60 - - 60 Canada - - China 47 - - 47 France - - Germany - - Indonesia 49 - - 49 Israel 21 24 - 45 Japan - - Korea - - Netherlands - - Norway 57 - - 57 Russia 46 - - 46 Singapore 61 - - 61 Sweden - - Switzerland - - United Kingdom - - United States - - Total Common Stocks 24 - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Short-Term Investments - - Total Investments - Global Thematic Opportunities Investments: Common Stocks§ Australia - - Brazil - - Canada - - Chile - - China - - Hong Kong - - India - - Indonesia - - Israel - - Japan - - Korea - - Netherlands - - Philippines - - Switzerland - - Thailand - United States - - Total Common Stocks - Exchange Traded Funds - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - International Investments: Common Stocks§ Australia - - Belgium - - Brazil - - 9 9 Canada - - Chile - - China - - Czech Republic - - Denmark - - France - - Germany - - Indonesia - - Ireland - - Israel - Japan - - Korea - - Netherlands - - Norway - - Russia - - Singapore - - Sweden - - Switzerland - - Turkey - - United Kingdom - - Total Common Stocks 9 Rights§ 0 - - 0 Short-Term Investments - - Total Investments 9 For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. International Equity Investments: Common Stocks§ Australia - - Belgium - - Canada - - Chile - - China - - Czech Republic - - Denmark - - France - - Germany - - Indonesia - - Ireland - - Israel - Japan - - Korea - - Netherlands - - Norway - - Russia - - Singapore - - Sweden - - Switzerland - - Turkey - - United Kingdom - - Total Common Stocks - Rights§ 0 - - 0 Short-Term Investments - - Total Investments - International Large Cap Investments: Common Stocks§ Australia - - Belgium - - Canada - - Chile - - China - - Colombia - - Czech Republic - - Denmark - - France - - Germany - - India - - Indonesia - - Israel - Japan - - Korea - - Netherlands - - Norway - - Russia - - Singapore - - Sweden - - Switzerland - - United Kingdom - - Total Common Stocks - Rights§ 0 - - 0 Short-Term Investments - - Total Investments 193,747 - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Intrinsic Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Disciplined Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks§ - - Exchange Traded Funds - - Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Mid Cap Intrinsic Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Multi-Cap Opportunities Investments: Common Stocks§ - - Exchange Traded Funds - - Short-Term Investments - - Total Investments - Real Estate Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Select Equities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Small Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks§ - Short-Term Investments - - Certificates of Deposit - - Total Investments - Value Investments: Common Stocks§ - - Exchange Traded Funds 9 - - 9 Short-Term Investments - - Total Investments - § The Schedule of Investments (and Summary Schedule of Investments by Industry for the international funds) provide information on the industry for the portfolio. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. §§ The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: (000’s omitted) Beginning balance, as of 9/1/12 Accrued discounts/ (premiums) Realized gain/loss Change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 11/30/12 Net change in unrealized appreciation/ (depreciation) from investments still held as of 11/30/12 Investments in Securities: Emerging Markets Equity Common Stocks Brazilz $0 $- $- $- $- $- $- $- $0 $0 Total 0 - 0 0 International Common Stocks Brazil 9 - 9 0 Total 9 - 9 0 Significant unobservable inputs developed by Management and used in the fair value measurement of the Funds’ equity investments include book value of common stock. Following is quantitative information about significant unobservable inputs: Asset Class Fair Value at 11/30/12 (000’s omitted) Valuation Techniques Unobservable Input Range Emerging Markets Equity Common Stocks Brazil $0 Market Pricing Price To Book Value Ratio 0.48 – 0.62 International Common Stocks Brazil $9 Market Pricing Price To Book Value Ratio 0.48 – 0.62 As of the period ending November 30, 2012, certain foreign equity securities were transferred between Level 1 to Level 2 as a result of the Fund’s procedures for valuing securities, as stated in the description of the valuation methods of foreign equity securities above. Based on beginning of period market values as of August 31 2012, approximately $2,344,000 and $778,000 was transferred from Level 1 to Level 2 for Emerging Markets Equity and Global Thematic Opportunities, respectively. Based on beginning of period market values as of August 31, 2012, approximately $4,606,000 was transferred from Level 2 to Level 1 for Emerging Markets Equity. These transfers from Level 2 to Level 1 were due to foreign exchanges being closed as of August 31, 2012 and therefore no price being readily available. As of the period ending November 30, 2012, there were no transfers in to or out of Level 3. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of November 30, 2012: (000’s omitted) Level 1 Level 2 Level 3 Total Equity Income Option Contracts $- $- # At cost, which approximates market value. ## At November 30, 2012, selected fund information on a U.S. federal income tax basis was as follows: For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. (000’s omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Emerging Markets Equity Equity Income Focus Genesis Global Equity Global Thematic Opportunities Guardian International International Equity International Large Cap Intrinsic Value Large Cap Disciplined Growth Large Cap Value Mid Cap Growth Mid Cap Intrinsic Value Multi-Cap Opportunities Real Estate Select Equities Small Cap Growth Socially Responsive Value 98 31 67 * Security did not produce income during the last twelve months. ‡‡ At November 30, 2012, Equity Income had outstanding call and put options written as follows: Name of Issuer Contracts Exercise Price Expiration Date Market Value of Options BlackRock, Inc., Call 77 January 2013 $ ) BlackRock, Inc., Call April 2013 ) Deere & Co., Put 65 March 2013 ) Deere & Co., Put March 2013 ) Digital Realty Trust, Inc., Put 50 April 2013 ) Digital Realty Trust, Inc., Put 55 April 2013 ) Digital Realty Trust, Inc., Put 60 April 2013 ) Franco Nevada Corp., Call 55 January 2013 ) Franco Nevada Corp., Call 60 April 2013 ) Franco Nevada Corp., Call 65 April 2013 ) Franco Nevada Corp., Call 70 April 2013 ) Market Vectors Gold Miners ETF, Put December 2012 ) Market Vectors Gold Miners ETF, Put 47 January 2013 ) Microsoft Corp., Put 27 April 2013 ) Norfolk Southern Corp., Put 60 January 2013 ) Norfolk Southern Corp., Put 50 March 2013 ) Norfolk Southern Corp., Put March 2013 ) Norfolk Southern Corp., Put 60 March 2013 ) PetroChina Co. Ltd., Call March 2013 ) Philip Morris International, Inc., Put 75 March 2013 ) Royal Gold, Inc., Call January 2013 ) Royal Gold, Inc., Put 65 April 2013 ) Sanofi ADR, Call 41 December 2012 ) Sanofi ADR, Call 44 March 2013 ) Sanofi ADR, Call 46 March 2013 ) Sanofi ADR, Call 47 March 2013 ) Sanofi ADR, Call 48 March 2013 ) Sempra Energy, Call January 2013 ) Wells Fargo & Co., Put 28 April 2013 ) Weyerhaeuser Co., Call 26 January 2013 ) Weyerhaeuser Co., Call 27 January 2013 ) Weyerhaeuser Co., Call 28 April 2013 ) Weyerhaeuser Co., Call 29 April 2013 ) Total $ ) At November 30, 2012, Equity Income had deposited $40,005,000 in a segregated account to cover requirements on put options written. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid.At November 30, 2012, these securities amounted to approximately $84,358,000 or 3.2% of net assets for Equity Income. Ñ These securities have been deemed by the investment manager to be illiquid. At November 30, 2012, these securities amounted to approximately $0 or 0.0% of net assets for Emerging Markets Equity, approximately $4,745,000 or 1.8% of net assets for International,approximately $16,811,000 or 3.4% of net assets for International Equity and approximately $0 or 0.0% of net assets for International Large Cap. ^^ Value of the security was determined using methods the Board has approved on the belief they reflect fair value. a Step Bond: Coupon rate is a fixed rate for an initial period then resets at a specified date and rate. b These securities have been deemed by the investment manager to be illiquid. Restricted security subject to restrictions on resale. Securities were purchased under Rule 144A of the 1933 Act or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. At November 30, 2012, these securities amounted to approximately $11,358,000 or 0.1% of net assets for Genesis. (000’s omitted) Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets as of Acquisition Date Value as of November 30, Fair Value Percentage of Net Assets as of November 30, Genesis Stella-Jones, Inc. 11/20/2012 0.1% 0.1% C
